 Case 3:19-cv-00180-CAB-LL Document 1 Filed 01/25/19 PageID.1 Page 1 of 21



 1   John P. Kristensen (SBN 224132)
 2   KRISTENSEN WEISBERG, LLP
     12540 Beatrice Street, Suite 200
 3   Los Angeles, California 90066
 4   Telephone: (310) 507-7924
     Fax: (310) 507-7906
 5   john@kristensenlaw.com
 6   Jarrett L. Ellzey (Pro Hac Vice pending)
 7   W. Craft Hughes (Pro Hac Vice pending)
     HUGHES ELLZEY, LLP
 8   2700 Post Oak Boulevard, Suite 1120
 9   Houston, Texas 77056
     Telephone: (713) 554-2377
10   Fax: (888) 995-3335
11   jarrett@hughesellzey.com
     craft@hughesellzey.com
12
13   Attorneys for Plaintiff and all others
     similarly situated
14
15                   IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF CALIFORNIA
16
     STEPHANIE HAWKINS and                 ) Case No.: '19CV0180 CAB LL
                                           )
17   CRYSTAL COURSEY, individually )
     and on behalf of all others similarly ) CLASS ACTION
18                                         )
     situated,
                                           ) PLAINTIFF’S COMPLAINT FOR
19                                         )
            Plaintiffs,                    ) DAMAGES AND INJUNCTIVE
20                                         ) RELIEF
                                           )
21          vs.                            ) (1) Violations of the Telephone
                                           )
22                                         )     Consumer Protection Act, 47
     ASHFORD UNIVERSITY, LLC;
                                           )     U.S.C. § 227, et seq. (Do Not
23   and DOE INDIVIDUALS, inclusive, )
                                                 Call); and
     and each of them,                     )
24                                         ) (2) Violations of the Telephone
                                           )     Consumer Protection Act, 47
25          Defendants.                    )     C.F.R. § 64.1200(d) (Internal Do
                                           )
26                                         )     Not Call).
                                           )
27                                         ) DEMAND FOR JURY TRIAL
                                           )
28
           PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              -1-
 Case 3:19-cv-00180-CAB-LL Document 1 Filed 01/25/19 PageID.2 Page 2 of 21



 1         STEPHANIE HAWKINS and CRYSTAL COURSEY (“Plaintiffs”),
 2   individually and on behalf of all other persons similarly situated, bring this action
 3   against Defendant, ASHFORD UNIVERSITY, LLC (“Defendant”) to stop
 4   Defendant’s practice of making unsolicited telemarketing calls to the telephones
 5   of consumers nationwide and to obtain redress for all persons injured by their
 6   conduct. Plaintiffs, for their Complaint, allege as follows upon personal
 7   knowledge as to themselves and their own acts and experiences, and, as to all
 8   other matters, upon information and belief, including investigation conducted by
 9   her attorney.
10                                     INTRODUCTION
11         1.        Defendant is a for-profit university located in San Diego, California.
12   In an effort to solicit potential students, ASHFORD UNIVERSITY, LLC
13   recruited, or employed call centers, to place telephone calls, en masse, to
14   consumers across the country. On information and belief, Defendant and/or its
15   agents purchase phone number databases of consumers’ contact information and
16   create an electronic database from which Defendant makes automated calls.
17         2.        Defendant conducted wide scale telemarketing campaigns and
18   repeatedly made unsolicited calls to consumers’ telephones—whose numbers
19   appear on the National Do Not Call Registry—without consent, all in violation of
20   the Telephone Consumer Protection Act, 47 U.S.C. § 227 (the “TCPA”).
21         3.        The TCPA was enacted to protect consumers from unsolicited
22   telephone calls exactly like those alleged in this case. In response to Defendant’s
23   unlawful conduct, Plaintiffs file the instant lawsuit and seek an injunction
24   requiring Defendant to cease all unsolicited telephone calling activities to
25   consumers registered on the National Do Not Call Registry (“DNC”) and an
26   award of statutory damages to the members of the Class under the TCPA up to
27   $500.00 per violation, together with court costs, reasonable attorneys’ fees, and
28
            PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                -2-
 Case 3:19-cv-00180-CAB-LL Document 1 Filed 01/25/19 PageID.3 Page 3 of 21



 1   up to three times actual monetary loss damages (for knowing and/or willful
 2   violations).
 3            4.    By making the telephone calls at issue in this Complaint, Defendant
 4   caused Plaintiffs and the members of a putative Class of consumers (defined
 5   below) actual harm, including the aggravation, nuisance, and invasion of privacy
 6   that necessarily accompanies the receipt of unsolicited and harassing telephone
 7   calls, as well as the monies paid to their carriers for the receipt of such telephone
 8   calls.
 9            5.    Plaintiffs bring this class action against Defendant to secure redress
10   because Defendant willfully violated the TCPA by causing unsolicited calls to be
11   made to Plaintiffs and other class members whose numbers are registered on the
12   DNC.
13                                         PARTIES
14            6.    Plaintiff STEPHANIE HAWKINS is a natural person and citizen of
15   Weldoon, NC.
16            7.    Plaintiff CRYSTAL COURSEY is a natural person and citizen of
17   Nixa, MO.
18            8.    Defendant ASHFORD UNIVERSITY, LLC is a corporation
19   organized under the laws of the State of California. Defendant’s principle place
20   of business is located in San Diego, California, and Defendant may be served
21   with process by serving its registered agent, C T Corporation System, at 818
22   West Seventh Street, Suite 930, Los Angeles, CA 90017.
23            9.    Plaintiffs do not yet know the identity of Defendant’s
24   employees/agents that had direct, personal participation in or personally
25   authorized the conduct found to have violated the statute and were not merely
26   tangentially involved. They will be named, as numerous District Courts have
27   found that individual officers/principals of corporate entities may be personally
28   liable (jointly and severally) under the TCPA if they had direct, personal
              PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               -3-
 Case 3:19-cv-00180-CAB-LL Document 1 Filed 01/25/19 PageID.4 Page 4 of 21



 1   participation in or personally authorized the conduct found to have violated the
 2   statute, and were not merely tangentially involved. Texas v. American Blastfax,
 3   Inc., 164 F.Supp.2d 892, 899 (W.D. Tex. 2001) (“American Blastfax”); Sandusky
 4   Wellness Center, LLC v. Wagner Wellness, Inc., 2014 WL 1333472, at * 3 (N.D.
 5   Ohio March 28, 2014); Maryland v. Universal Elections, 787 F.Supp.2d 408,
 6   415-16 (D.Md. 2011) (“Universal Elections”); Baltimore-Washington Tel Co. v.
 7   Hot Leads Co., 584 F.Supp.2d 736, 745 (D.Md. 2008); Covington & Burling v.
 8   Int’l Mktg. & Research, Inc., 2003 WL 21384825, at *6 (D.C.Super Apr. 17,
 9   2003); Chapman v. Wagener Equities, Inc. 2014 WL 540250, at *16-17 (N.D.Ill.
10   Feb. 11, 2014); Versteeg v. Bennett, Deloney & Noyes, P.C., 775 F.Supp.2d
11   1316, 1321 (D.Wy.2011) (“Versteeg”). Upon learning of the identities of said
12   individuals, Plaintiffs will move to amend to name the individuals as defendants.
13         10.    Whenever in this complaint it is alleged that Defendant committed
14   any act or omission, it is meant that the Defendant’s officers, directors, vice-
15   principals, agents, servants, or employees, subsidiaries, or affiliates committed
16   such act or omission and that at the time such act or omission was committed, it
17   was done with the full authorization, ratification or approval of Defendant or was
18   done in the routine normal course and scope of employment of the Defendant’s
19   officers, directors, vice-principals, agents, servants, or employees.
20         JURISDICTION, VENUE & INTRADISTRICT ASSIGNMENT
21         11.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331,
22   as this action arises under the TCPA, which is a federal statute.
23         12.    Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because the
24   Plaintiffs are residents of different States from that of Defendant, and thus will
25   result in at least one class member belonging to a different state than that of the
26   Defendant, which is based in California.
27         13.    Plaintiffs also seek up to $1,500.00 in damages for each call in
28   violation of the TCPA, which, when aggregated among a proposed class in the
            PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              -4-
 Case 3:19-cv-00180-CAB-LL Document 1 Filed 01/25/19 PageID.5 Page 5 of 21



 1   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
 2   Therefore, both diversity jurisdiction and the damages threshold under the Class
 3   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
 4   jurisdiction.
 5         14.       The Court has personal jurisdiction over Defendant because it
 6   conducts significant business in this District, and the unlawful conduct alleged in
 7   this Complaint occurred in, was directed to, and/or emanated from this District.
 8   Furthermore, Defendant’s headquarters is located in this District, Defendant has
 9   purposefully availed itself of the protections of California law, and the exercise
10   of personal jurisdiction over Defendant in this District does not offend traditional
11   notions of fair play or substantial justice.
12         15.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)
13   because the wrongful conduct giving rise to this case occurred in, was directed
14   to, and/or emanated from this District.
15                           LEGAL BASIS FOR THE CLAIMS
16         16.       In 1991, Congress enacted the TCPA to regulate the explosive
17   growth of the telemarketing industry. In doing so, Congress recognized that
18   “[u]nrestricted telemarketing…can be an intrusive invasion of privacy…”
19   Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243 § 2(5) (1991)
20   (codified at 47 U.S.C. § 227).
21         17.       Specifically, the TCPA restricts telephone solicitations (i.e.,
22   telemarketing) and the use of automated telephone equipment. The TCPA limits
23   the use of automatic dialing systems, artificial or prerecorded voice messages,
24   SMS text messages, and fax machines. It also specifies several technical
25   requirements for fax machines, autodialers, and voice messaging systems—
26   principally with provisions requiring identification and contact information of the
27   entity using the device to be contained in the message.
28
            PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                 -5-
 Case 3:19-cv-00180-CAB-LL Document 1 Filed 01/25/19 PageID.6 Page 6 of 21



 1           18.      In its initial implementation of the TCPA rules, the FCC included an
 2   exemption to its consent requirement for prerecorded telemarketing calls. Where
 3   the caller could demonstrate an “established business relationship” with a
 4   customer, the TCPA permitted the caller to place pre-recorded telemarketing
 5   calls to residential lines. The new amendments to the TCPA, effective October
 6   16, 2013, eliminate this established business relationship exemption. Therefore,
 7   all pre-recorded telemarketing calls to residential lines and wireless numbers
 8   violate the TCPA if the calling party does not first obtain express written consent
 9   from the called party.
10           19.      As of October 16, 2013, unless the recipient has given prior express
11   written consent, 1 the TCPA and Federal Communications Commission (FCC)
12   rules under the TCPA generally:
13                 • Prohibits solicitors from calling residences before 8 a.m. or
14                    after 9 p.m., local time.
15                 • Requires solicitors provide their name, the name of the person
16                    or entity on whose behalf the call is being made, and a
17                    telephone number or address at which that person or entity
18                    may be contacted.
19                 • Prohibits solicitations to residences that use an artificial voice
20                    or a recording.
21                 • Prohibits any call or text made using automated telephone
22                    equipment or an artificial or prerecorded voice to a wireless
23                    device or cellular telephone.
24                 • Prohibits any call made using automated telephone equipment
25                    or an artificial or prerecorded voice to an emergency line
26       1
           Prior express written consent means “an agreement, in writing, bearing the signature of the person
     called that clearly authorizes the seller to deliver or cause to be delivered to the person called
27   advertisements or telemarketing messages using an automatic telephone dialing system or an artificial
28   or prerecorded voice, and the telephone number to which the signatory authorizes such advertisements
     or telemarketing messages to be delivered. 47 C.F.R. § 64.1200(f)(8).
              PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                       -6-
 Case 3:19-cv-00180-CAB-LL Document 1 Filed 01/25/19 PageID.7 Page 7 of 21



 1                   (e.g., “911”), a hospital emergency number, a physician’s
 2                   office, a hospital/health care facility/elderly room, a cellular
 3                   telephone, or any service for which the recipient is charged
 4                   for the call.
 5                • Prohibits autodialed calls that engage two or more lines of a
 6                   multi-line business.
 7                • Prohibits unsolicited advertising faxes.
 8                • Prohibits certain calls to members of the Do-Not-Call
 9                   Registry
10          20.      Furthermore, in 2008, the FCC held that “a creditor on whose behalf
11   an autodialed or prerecorded message call is made to a wireless number bears the
12   responsibility for any violation of the Commission’s rules.” In re Rules and
13   Regulations Implementing the Telephone Consumer Protection Act, Declaratory
14   Ruling on Motion by ACA International for Reconsideration, 23 FCC Rcd. 559,
15   565, ¶ 10 (Jan. 4, 2008); Birchmeier v. Caribbean Cruise Line, Inc., 2012 WL
16   7062748 (Dec. 31, 2012).
17          21.      Accordingly, the entity can be liable under the TCPA for a call
18   made on its behalf, even if the entity did not directly place the call. Under those
19   circumstances, the entity is deemed to have initiated the call through the person
20   or entity.
21          22.      There are just a handful of elements need to be proven for violations
22   of the Do Not Call provision of the TCPA.
23      A. DO NOT CALL VIOLATIONS OF THE TCPA
24          23.      More Than One Call within Any 12 Month Period. 47 U.S.C. §
25   227(c) provides that any “person who has received more than one telephone call
26   within any 12-month period by or on behalf of the same entity in violation of the
27   regulations prescribed under this subsection may” bring a private action based on
28   a violation of said regulations, which were promulgated to protect telephone
            PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                 -7-
 Case 3:19-cv-00180-CAB-LL Document 1 Filed 01/25/19 PageID.8 Page 8 of 21



 1   subscribers’ privacy rights to avoid receiving telephone solicitations to which
 2   they object.
 3         24.      Calls to Residential Lines on the Do Not Call List. The TCPA’s
 4   implementing regulation—47 C.F.R. § 64.1200(c)—provides that “[n]o person
 5   or entity shall initiate any telephone solicitation” to “[a] residential telephone
 6   subscriber who has registered his or her telephone number on the national do-
 7   not-call registry of persons who do not wish to receive telephone solicitations
 8   that is maintained by the federal government.” See 47 C.F.R. § 64.1200(c).
 9         25.      Or, Wireless Lines on the Do Not Call List. Owners of wireless
10   telephone numbers (aka mobile or cellular phones) receive the same protections
11   from the Do Not Call provision as owners or subscribers of wireline (“landline”)
12   phone numbers. 47 C.F.R. § 64.1200(e), provides that 47 C.F.R. §§ 64.1200(c)
13   and (d) “are applicable to any person or entity making telephone solicitations or
14   telemarketing calls to wireless telephone numbers to the extent described in the
15   Commission’s Report and Order, CG Docket No. 02-278, FCC 03-153, ‘Rules
16   and Regulations Implementing the Telephone Consumer Protection Act of
17   1991,’” which the Report and Order, in turn, provides as follows:
18
19         The Commission’s rules provide that companies making telephone
           solicitations to residential telephone subscribers must comply with
20         time of day restrictions and must institute procedures for
21         maintaining do-not-call lists. For the reasons described above, we
           conclude that these rules apply to calls made to wireless telephone
22         numbers. We believe that wireless subscribers should be afforded
23         the same protections as wireline subscribers.

24         26.      The Affirmative Defense of Prior Express Consent. Defendant has
25   the burden to prove it has obtained the subscriber’s prior express invitation or
26   permission. Such permission must be evidenced by a signed, written agreement
27   between the consumer and seller which states that the consumer agrees to be
28
            PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               -8-
 Case 3:19-cv-00180-CAB-LL Document 1 Filed 01/25/19 PageID.9 Page 9 of 21



 1   contacted by this seller and includes the telephone number to which the calls may
 2   be placed. 47 C.F.R. § 64.1200(c)(2)(ii).
 3                      COMMON FACTUAL ALLEGATIONS
 4         27.    Defendant is a for-profit university. During or before 2016, in an
 5   effort to solicit potential customers, Defendant began making telephone calls, en
 6   masse, to consumers across the country. On information and belief Defendant
 7   and/or its agents purchase “leads” containing consumers’ contact information
 8   and create an electronic database from which Defendant makes automated calls.
 9         28.    Defendant knowingly made these telemarketing calls without the
10   prior express written consent of the call recipients, and knowingly continues to
11   call them after requests to stop. As such, Defendant not only invaded the
12   personal privacy of Plaintiffs and members of the putative Class, but also
13   intentionally and repeatedly violated the TCPA.
14          FACTS SPECIFIC TO PLAINTIFF STEPHANIE HAWKINS
15         29.    On or about October 17, 2005, Plaintiff Hawkins registered her
16   cellular phone number with the area code (252) and ending in 6359 with the
17   National Do Not Call Registry.
18         30.    Plaintiff Hawkins is the regular carrier and exclusive user of the
19   telephone assigned the number ending in 6359. The number is assigned to a
20   cellular telephone service for which Plaintiff Hawkins is charged for incoming
21   calls pursuant to 47 U.S.C. § 227(b)(1).
22         31.    Beginning in January 2015, Plaintiff Hawkins began receiving calls
23   on her cellular telephone from the number (303) 260-1091, claiming to be
24   Defendant, identified simply as “Ashford University.”
25         32.    Plaintiff Hawkins never had a business relationship with Defendant.
26         33.    Plaintiff Hawkins never provided Defendant with prior consent or
27   invitation to contact her on her phone via a text message or telephone call.
28
           PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                             -9-
Case 3:19-cv-00180-CAB-LL Document 1 Filed 01/25/19 PageID.10 Page 10 of 21



 1           34.   Nonetheless, Defendant called Plaintiff Hawkins at least three times
 2   on her phone during a twelve-month period to market university courses.
 3           35.   Plaintiff Hawkins specifically told Defendant to stop calling. Yet,
 4   the calls continued.
 5           36.   Plaintiff was annoyed by the unsolicited calls and wanted them to
 6   stop.
 7           37.   Defendant’s calls constituted calls that were not for emergency
 8   purposes as defined by 47 U.S.C. § 227(b)(1(A)(i).
 9           38.   Defendant’s unsolicited telemarketing calls caused Plaintiff
10   Hawkins extreme aggravation and occupied her telephone line.
11           39.   Plaintiff Hawkins has reason to believe Defendant called thousands
12   of telephone customers listed on the Do Not Call Registry to market their
13   products and services.
14           40.   Plaintiff’s overriding interest is ensuring Defendant cease all illegal
15   telemarketing practices and compensates all members of the Plaintiff Class for
16   invading their privacy in the manner the TCPA was contemplated to prevent.
17           41.   In order to redress injuries caused by Defendant’s violations of the
18   TCPA, Plaintiff, on behalf of herself and a class of similarly situated individuals,
19   brings suit under the TCPA, 47 U.S.C. § 227, et seq., which prohibits certain
20   unsolicited calls voice and text to individuals whose numbers are registered on
21   the Do Not Call Registry.
22           42.   On behalf of the Plaintiff Class, Plaintiff seeks an injunction
23   requiring Defendant to cease all illegal telemarketing and spam activities and an
24   award of statutory damages to the class numbers, together with costs and
25   reasonable attorneys’ fees.
26   ///
27   ///
28   ///
             PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              -10-
Case 3:19-cv-00180-CAB-LL Document 1 Filed 01/25/19 PageID.11 Page 11 of 21



 1            FACTS SPECIFIC TO PLAINTIFF CRYSTAL COURSEY
 2         43.     On or about August 8, 2013, Plaintiff Coursey registered her cellular
 3   phone number with the area code (817) and ending in 2474 with the National Do
 4   Not Call Registry.
 5         44.     Plaintiff Coursey is the regular carrier and exclusive user of the
 6   telephone assigned the number ending in 2474. The number is assigned to a
 7   cellular telephone service for which Plaintiff Hawkins is charged for incoming
 8   calls pursuant to 47 U.S.C. § 227(b)(1).
 9         45.     Beginning in the spring of 2017, Plaintiff Coursey began receiving
10   calls on her cellular telephone from the number (800) 798-0584, claiming to be
11   Defendant, identified simply as “Ashford University.”
12         46.     Plaintiff Coursey never had a business relationship with Defendant.
13         47.     Plaintiff Coursey never provided Defendant with prior consent or
14   invitation to contact her on her phone via a text message or telephone call.
15         48.     Nonetheless, Defendant called Plaintiff Coursey at least twenty
16   times on her phone during a twelve-month period to market its non-profit
17   university.
18         49.     The calls placed by Defendant caused Plaintiff extreme aggravation.
19         50.     Plaintiff Coursey specifically told Defendant to stop calling. Yet,
20   the calls continued.
21         51.     Defendant’s calls constituted calls that were not for emergency
22   purposes as defined by 47 U.S.C. § 227(b)(1(A)(i).
23         52.     Defendant’s unsolicited telemarketing calls caused Plaintiff
24   Hawkins extreme aggravation and occupied her telephone line.
25         53.     Plaintiff Coursey has reason to believe Defendant called thousands
26   of telephone customers listed on the Do Not Call Registry to market their
27   products and services.
28
            PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              -11-
Case 3:19-cv-00180-CAB-LL Document 1 Filed 01/25/19 PageID.12 Page 12 of 21



 1         54.    Plaintiff’s overriding interest is ensuring Defendant cease all illegal
 2   telemarketing practices and compensates all members of the Plaintiff Class for
 3   invading their privacy in the manner the TCPA was contemplated to prevent.
 4         55.    In order to redress injuries caused by Defendant’s violations of the
 5   TCPA, Plaintiff, on behalf of herself and a class of similarly situated individuals,
 6   brings suit under the TCPA, 47 U.S.C. § 227, et seq., which prohibits certain
 7   unsolicited calls voice and text to individuals whose numbers are registered on
 8   the Do Not Call Registry.
 9         56.    On behalf of the Plaintiff Class, Plaintiff seeks an injunction
10   requiring Defendant to cease all illegal telemarketing and spam activities and an
11   award of statutory damages to the class numbers, together with costs and
12   reasonable attorneys’ fees.
13                                       STANDING
14         57.    Plaintiffs have standing to bring this suit on behalf of themselves
15   and the members of the class under Article III of the United States Constitution
16   because Plaintiffs’ claims state: (a) a valid injury in fact; (b) an injury which is
17   traceable to the conduct of Defendant; and (c) is likely to be redressed by a
18   favorable judicial decision. See Spokeo v. Robins, 136 S. Ct. 1540, 1547 (2016);
19   Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).
20      A. INJURY IN FACT
21         58.    Plaintiffs have standing to bring this suit on behalf of themselves
22   and the members of the class under Article III of the United States Constitution
23   because Plaintiffs’ claims state: (a) a valid injury in fact; (b) an injury which is
24   traceable to the conduct of Defendant; and (c) is likely to be redressed by a
25   favorable judicial decision. See Spokeo v. Robins, 136 S. Ct. 1540, 1547 (2016);
26   Robins v. Spokeo, 867 F.3d 1108 (9th Cir. 2017) (cert denied. 2018 WL 491554,
27   U.S., Jan. 22 2018); Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992);
28   and Chen v. Allstate Inc. Co., 819 F.3d 1136 (9th Cir. 2016).
            PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              -12-
Case 3:19-cv-00180-CAB-LL Document 1 Filed 01/25/19 PageID.13 Page 13 of 21



 1         59.    Plaintiffs’ injuries must be both “concrete” and “particularized” in
 2   order to satisfy the requirements of Article III of the Constitution. (Id.)
 3         60.    For an injury to be concrete it must be a de facto injury, meaning it
 4   actually exists. In the present case, Plaintiffs took the affirmative step of
 5   enrolling themselves on the National Do-Not-Call Registry for the purpose of
 6   preventing marketing calls to their telephones. Such telemarketing calls are a
 7   nuisance, an invasion of privacy, and an expense to Plaintiffs. See Soppet v.
 8   enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012). All three of
 9   these injuries are present in this case. (See also Chen v. Allstate Inc. Co., 819
10   F.3d 1136 (9th Cir. 2016).)
11         61.    Furthermore, the Third Circuit recently stated, Congress found that
12   “[u]nsolicited telemarketing phone calls or text messages, by their nature, invade
13   the privacy and disturb the solitude of their recipients,” Van Patten, 847 F.3d at
14   1043, and sought to protect the same interests implicated in the traditional
15   common law cause of action. Put differently, Congress was not inventing a new
16   theory of injury when it enacted the TCPA. Rather, it elevated a harm that, while
17   “previously inadequate in law,” was of the same character of previously existing
18   “legally cognizable injuries.” Spokeo, 136 S.Ct. at 1549. Spokeo addressed, and
19   approved, such a choice by Congress. Susinno v. Work Out World Inc., No. 16-
20   3277, 2017 WL 2925432, at *4 (3d Cir. July 10, 2017).
21         62.    For an injury to be particularized means that the injury must affect
22   the plaintiffs in a personal and individual way. See Spokeo at 7. Furthermore,
23   Plaintiffs are the persons who pay for the phone, and are the regular carrier and
24   user of the phone. All of these injuries are particular to Plaintiffs.
25   ///
26   ///
27   ///
28   ///
            PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              -13-
Case 3:19-cv-00180-CAB-LL Document 1 Filed 01/25/19 PageID.14 Page 14 of 21



 1         B. TRACEABLE TO THE CONDUCT OF EACH SEPARATE DEFENDANT
 2         63.    Plaintiffs must allege at the pleading stage of the case facts to show
 3   that their injury is traceable to the conduct of Defendant. In this case, Plaintiffs
 4   satisfy this requirement by alleging that Defendant, and/or agents of Defendant
 5   on behalf of Defendant, placed illegal calls to Plaintiffs’ phone.
 6         64.    In the instant case, Defendant placed calls to Plaintiffs’
 7   wireless/cellular phone on multiple occasions.
 8         C. INJURY LIKELY TO BE REDRESSED BY A FAVORABLE JUDICIAL
 9   OPINION
10         65.    The third prong to establish standing at the pleadings phase requires
11   Plaintiffs to allege facts to show that the injury is likely to be redressed by a
12   favorable judicial opinion. In the present case, Plaintiffs’ Prayers for Relief
13   include a request for damages for each call made by Defendant, as authorized by
14   statute in 47 U.S.C. § 227. The statutory damages were set by Congress and
15   specifically redress the financial damages suffered by Plaintiffs and the members
16   of the putative class. Furthermore, Plaintiffs’ Prayers for Relief request
17   injunctive relief to restrain Defendant from the alleged abusive practices in the
18   future. The award of monetary damages and the order for injunctive relief redress
19   the injuries of the past, and prevent further injury in the future.
20         66.    Because all standing requirements of Article III of the U.S.
21   Constitution have been met, as laid out in Spokeo, Inc. v. Robins, 136 S. Ct.
22   1540, 1547 (2016) and in the context of a TCPA claim, as explained by the Ninth
23   Circuit in Chen v. Allstate Inc. Co., 819 F.3d 1136 (9th Cir. 2016), Plaintiffs
24   have standing to sue Defendant on the stated claims.
25   ///
26   ///
27   ///
28   ///
            PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              -14-
Case 3:19-cv-00180-CAB-LL Document 1 Filed 01/25/19 PageID.15 Page 15 of 21



 1                              CLASS ACTION ALLEGATIONS
 2      A. CLASS ALLEGATIONS
 3          67.     Plaintiffs bring this action pursuant to Federal Rule of Civil
 4   Procedure 23(a), (b)(2), and (b)(3) on behalf of themselves and the following
 5   class defined as follows (the “Class”):
 6          “DNC 2 Class”: All individuals in the United States who: (1)
 7          received more than one telephone call made by or on behalf of
            Defendant within a 12-month period; and, (2) to a telephone
 8          number that had been registered with the National Do Not Call
 9          Registry for at least 30 days.

10          68.     The following individuals are excluded from the Class: (1) any
11   Judge or Magistrate presiding over this action and members of their families; (2)
12   Defendant, Defendant’s subsidiaries, parents, successors, predecessors, and any
13   entity in which Defendant or their parents have a controlling interest, and its
14   current or former employees, officers, and directors; (3) Plaintiffs’ counsel and
15   Defendant’s counsel; (4) persons who properly execute and file a timely request
16   for exclusion from the Class; (5) the legal representatives, successors or assigns
17   of any such excluded persons; (6) persons whose claims against Defendant have
18   been fully and finally adjudicated and/or released; and (7) individuals for whom
19   Defendant has record of consent to place telemarketing calls.
20          69.     This suit seeks only damages, statutory penalties, and injunctive
21   relief for recovery of economic injury on behalf of the Class, and it expressly is
22   not intended to request any recovery for personal injury and claims related
23   thereto.
24          70.     Plaintiffs reserve the right to expand the Class definitions to seek
25   recovery on behalf of additional persons as warranted as facts are learned in
26   further investigation and discovery.
27
        2
28        “DNC” referenced herein refers to the National Do Not Call Registry, established pursuant to 47
     U.S.C. 227(c) and the regulations promulgated by the Federal Communications Commission (“FCC”).
             PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                     -15-
Case 3:19-cv-00180-CAB-LL Document 1 Filed 01/25/19 PageID.16 Page 16 of 21



 1         71.    Plaintiffs and members of the Class were harmed by Defendant’s
 2   acts in at least the following ways: Defendant, either directly or through agents,
 3   illegally contacted Plaintiff and the Class members via their telephones, after
 4   Plaintiffs and the Class members took the affirmative step of registering their
 5   numbers on the DNC, and/or contacted Plaintiffs and members of the Class using
 6   a pre-recorded voice for telemarketing purposes without first obtaining prior
 7   consent.
 8         B. NUMEROSITY
 9         72.    The exact size of the Class is unknown and not available to
10   Plaintiffs at this time, but it is clear individual joinder is impracticable.
11         73.    On information and belief, Defendant made telephone calls to
12   thousands of consumers who fall into the definition of the Class. Members of the
13   Class can be easily identified through Defendant’s records.
14         C. COMMONALITY AND PREDOMINANCE
15         74.    There are many questions of law and fact common to the claims of
16   Plaintiffs and the Class, and those questions predominate over any questions that
17   may affect individual members of the Class.
18         75.    Common questions for the Class include, but are not necessarily
19   limited to the following:
20                a. Whether Defendant’s conduct violated the TCPA;
21                b. Whether Defendant systematically made telephone calls to
22                    consumers who did not previously provide Defendant and/or
23                    their agents with prior express written consent to receive such
24                    phone calls after October 16, 2013;
25                c. Whether Defendant systematically made telephone calls to
26                    consumers whose telephone numbers were registered with the
27                    National Do Not Call Registry;
28                d. Whether members of the Class are entitled to up to three times
            PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               -16-
Case 3:19-cv-00180-CAB-LL Document 1 Filed 01/25/19 PageID.17 Page 17 of 21



 1                    actual monetary loss based on the willfulness of Defendant’s
 2                    conduct;
 3                e. Whether Defendant and its agents should be enjoined from
 4                    engaging in such conduct in the future.
 5         D. TYPICALITY
 6         76.    Plaintiffs’ claims are typical of the claims of the other members of
 7   the Class.
 8         77.    Plaintiffs and the Class sustained damages as a result of Defendant’s
 9   uniform wrongful conduct during transactions with Plaintiffs and the Class.
10         E. ADEQUATE REPRESENTATION
11         78.    Plaintiffs will fairly and adequately represent and protect the
12   interests of the Class, and have retained counsel competent and experienced in
13   complex class actions.
14         79.    Plaintiffs have no interest antagonistic to those of the Class, and
15   Defendant have no defenses unique to Plaintiffs.
16         F. POLICIES GENERALLY APPLICABLE TO THE CLASS
17         80.    This class action is appropriate for certification because the
18   Defendant has acted or refused to act on grounds generally applicable to the
19   Class as a whole, thereby requiring the Court’s imposition of uniform relief to
20   ensure compatible standards of conduct toward the Class members, and making
21   final injunctive relief appropriate with respect to the Class as a whole.
22         81.    Defendant’s practices challenged herein apply to and affect the
23   Class’ members uniformly, and Plaintiffs’ challenge of those practices hinges on
24   Defendant’s conduct with respect to the Class as a whole, not on facts or law
25   applicable only to Plaintiffs.
26   ///
27   ///
28   ///
            PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                             -17-
Case 3:19-cv-00180-CAB-LL Document 1 Filed 01/25/19 PageID.18 Page 18 of 21



 1         G. SUPERIORITY
 2         82.     This case is also appropriate for class certification because class
 3   proceedings are superior to all other available methods for the fair and efficient
 4   adjudication of this controversy given that joinder of all parties is impracticable.
 5         83.     The damages suffered by the individual members of the Class will
 6   likely be relatively small, especially given the burden and expense of individual
 7   prosecution of the complex litigation necessitated by Defendant’s actions.
 8         84.     Thus, it would be virtually impossible for the individual members of
 9   the Class to obtain effective relief from Defendant’s misconduct.
10         85.     Even if members of the Class could sustain such individual
11   litigation, it would still not be preferable to a class action, because individual
12   litigation would increase the delay and expense to all parties due to the complex
13   legal and factual controversies presented in this Complaint.
14         86.     By contrast, a class action presents far fewer management
15   difficulties and provides the benefits of single adjudication, economy of scale,
16   and comprehensive supervision by a single court. Economies of time, effort and
17   expense will be fostered, and uniformity of decisions ensured.
18                              FIRST CAUSE OF ACTION
19                         VIOLATION OF TCPA, 47 U.S.C. § 227
20               (“DNC Claim” On behalf of Plaintiffs and the DNC Class)
21         87.     Plaintiffs re-allege and incorporate by reference each preceding
22   paragraph as though set forth at length herein.
23         88.     47 U.S.C. § 227(c) provides that any “person who has received
24   more than one telephone call within any 12-month period by or on behalf of the
25   same entity in violation of the regulations prescribed under this subsection may”
26   bring a private action based on a violation of said regulations, which were
27   promulgated to protect telephone subscribers’ privacy rights to avoid receiving
28   telephone solicitations to which they object.
            PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              -18-
Case 3:19-cv-00180-CAB-LL Document 1 Filed 01/25/19 PageID.19 Page 19 of 21



 1         89.    The TCPA’s implementing regulation—47 C.F.R. § 64.1200(c)—
 2   provides that “[n]o person or entity shall initiate any telephone solicitation” to
 3   “[a] residential telephone subscriber who has registered his or her telephone
 4   number on the national do-not-call registry of persons who do not wish to receive
 5   telephone solicitations that is maintained by the federal government.” See 47
 6   C.F.R. § 64.1200(c).
 7         90.    Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing
 8   to be initiated, telephone solicitations to wireless and residential telephone
 9   subscribers such as Plaintiffs and the DNC Class members who registered their
10   respective telephone numbers on the National Do Not Call Registry, a listing of
11   persons who do not wish to receive telephone solicitations that is maintained by
12   the federal government.
13         91.    Defendant made more than one unsolicited telephone call to
14   Plaintiffs and members of the Class within a 12-month period without their prior
15   express consent to place such calls. Plaintiffs and members of the DNC Class
16   never provided any form of consent to receive telephone calls from Defendant do
17   not have a record of consent to place telemarketing calls to them.
18         92.    Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiffs and the
19   DNC Class members received more than one telephone call in a 12-month period
20   made by or on behalf of Defendant in violation of 47 C.F.R. § 64.1200, as
21   described above. As a result of Defendant’s conduct as alleged herein, Plaintiffs
22   and the DNC Class suffered actual damages and, under section 47 U.S.C. §
23   227(c), are each entitled, inter alia, to receive up to $500 in damages for such
24   violations of 47 C.F.R. § 64.1200.
25         93.    To the extent Defendant’s misconduct is determined to be willful
26   and knowing, the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the
27   amount of statutory damages recoverable by the members of the Class.
28   ///
            PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                             -19-
Case 3:19-cv-00180-CAB-LL Document 1 Filed 01/25/19 PageID.20 Page 20 of 21



 1                                      ATTORNEYS’ FEES
 2          94.         Each and every allegation contained in the foregoing paragraphs is
 3   re-alleged as if fully rewritten herein.
 4          95.         Plaintiffs are entitled to recover reasonable attorney fees under Rule
 5   23 of the Federal Rules of Civil Procedure, and requests the attorneys’ fees be
 6   awarded.
 7                                         JURY DEMAND
 8          96.         Plaintiffs, individually and on behalf of the Class, demand a jury
 9   trial on all issues triable to a jury.
10                                     PRAYER FOR RELIEF
11          WHEREFORE, Plaintiffs, individually and on behalf of the Class, pray for
12   the following relief:
13                (a)      An order certifying the DNC Class as defined above, appointing
14                         Plaintiffs as the representative of the Class, and appointing his
15                         counsel, Hughes Ellzey, LLP and Kristensen Weisberg, LLP as
16                         lead Class Counsel;
17                (b)      An award of actual and statutory damages for each and every
18                         negligent violation to each member of the Class pursuant to 47
19                         U.S.C. § 227(b)(3)(B);
20                (c)      An award of actual and statutory damages for each and every
21                         knowing and/or willful violation to each member of the Class
22                         pursuant to 47 U.S.C § 227(b)(3)(B);
23                (d)      An injunction requiring Defendant and Defendant’s agents to
24                         cease all unsolicited telephone calling activities, and otherwise
25                         protecting the interests of the Class, pursuant to 47 U.S.C. §
26                         227(b)(3)(A);
27   ///
28   ///
            PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                    -20-
Case 3:19-cv-00180-CAB-LL Document 1 Filed 01/25/19 PageID.21 Page 21 of 21



 1           (e)   Pre-judgment and post-judgment interest on monetary relief;
 2           (f)   An award of reasonable attorneys’ fees and court costs; and
 3           (g)   All other and further relief as the Court deems necessary, just,
 4                 and proper.
 5
 6
 7   Dated: January 25, 2019            Respectfully submitted,

 8                                By: /s/ John P. Kristensen
 9
                                        John P. Kristensen (SBN 224132)
10                                      john@kristensenlaw.com
11                                      KRISTENSEN WEISBERG, LLP
                                        12540 Beatrice Street, Suite 200
12                                      Los Angeles, California 90066
                                        Telephone: (310) 507-7924
13                                      Fax: (310) 507-7906
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
           PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          -21-
